    Case 1:10-cv-05777-LAP-DCF Document 205 Filed 11/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN BERALL, M.D., M.P.H.,

                    Plaintiff,
                                            No. 10-CV-5777 (LAP)
-against-
                                                     ORDER
VERATHON INC., et al.,

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of the parties’ letter [dkt. no.

189] outlining their positions on a case schedule.           The parties

shall confer and propose, by letter, a schedule to commence

discovery--both as to pleading and venue issues as well as

substantive issues--no later than December 4, 2020.

SO ORDERED.

Dated:      November 20, 2020
            New York, New York



                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                    1
